           Case 1:21-cv-00331-NONE-SAB Document 21 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ALBERTO GARCIA,                              Case No. 1:21-cv-00331-NONE-SAB

12                  Plaintiff,                         ORDER CONTINUING SCHEDULING
                                                       CONFERENCE UNTIL SEPTEMBER 27,
13           v.                                        2021

14   COUNTY OF STANISLAUS, et al.,                     (ECF Nos. 19, 20)

15                  Defendants.

16

17          This action was filed on March 4, 2021, and a scheduling conference is currently set for

18 September 10, 2021. (ECF Nos. 1, 19.) On August 31, 2021, the parties filed a stipulation to

19 continue the scheduling conference for one week due to the illness of counsel’s family member.
20 (ECF No. 20.)      The Court is required to continue the conference to a different date than

21 requested due to the schedule of the Court.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                   1
         Case 1:21-cv-00331-NONE-SAB Document 21 Filed 09/01/21 Page 2 of 2


 1          Accordingly, finding good cause, IT IS HEREBY ORDERED that:

 2          1.      The scheduling conference set for September 10, 2021, is CONTINUED to

 3                  September 27, 2021, at 11:30 a.m. in Courtroom 9; and

 4          2.      The parties shall file a joint scheduling report seven (7) days prior to the

 5                  scheduling conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        August 31, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
